Case: 4:19-cr-00211-RLW Doc. #: 780 Filed: 08/17/21 Page: 1 of 10 PagelD #: 2434

 

9451 Adler Avenue
Bellefontaine, Missouri 63137
314.486.3122 (cell)

November 4, 2020

To: Your Honor and the Courts of Missouri

I am the mother of Darryl Moore. First, I want to apologize to you Judge and the Courts for even being
here. As a mother, I have had to face one of my worst fears and that is losing my son to the streets or
jail. If anyone had ever told me I would be in this position now, I would not believe it. I love my son, he
is not perfect, but he is very respectful, honest, loving, hardworking, and caring person who was raised
to be all of the above. My son has a gift with his hands, he can fix and repair almost anything.

I made sure my children were both educated, Darryl has a certificate in HVAC and both of my children
are God-fearing individuals. My son has two daughters, one age seven (whom he shares joint custody)
and the second daughter is one year old who he has yet to hold or hug. Darryl is a loving, caring father
and we are praying that he can get back to their lives and upbringing. He is a loving brother to his only
sister and a wonderful loving son to me. Our entire family misses him tremendously, especially me.
Being separated from my son has nearly killed me. Being a woman of faith, I’m prayerful, I pray for
strength every day. I work in the community helping others, a trait that Darryl has acquired, he has
always helped others from a very your age. He would always help little children cross the street from
school to keep them safe from traffic when he was younger, when he worked for other people he never
overcharged for his work, often working for seniors free of charge.

My son’s actions which got him here are not of him. In life, sometimes, people get off the track ~ I
assure you that my son, Darryl Lennell Moore II regrets all the errors of his ways, that has caused us to
be here today. I humbly ask and pray that you your honor have mercy on my son. Please return him to
his family, children, and me. We miss him so much; he is a child of God and sometimes the Lord allows
things to happen to redirect one’s focus. I’m sure Darryl has learned his lesson and I’m sure you will
never see him in Court again.

I am asking, please have mercy on my child, my only son. I thank you for your time reading my
statement and your consideration.

Respectfully,

TMi ben xt Merde)

Marlene Terry
AT&T Yahoo Mealsdwd:PartyQ0211-RLW Doc. #: 780 Filed:hipy/mahyalpeenm/d/feidere/ tap epsqessy.99223c¢ason-inval...

2 of 2

 

Dr. Christopher E. Petty
7380 Overbrook Drive
Pasadena Hills Mo 63121
314.659.6341

To: Honorable Judge Ronnie L. White of the United States District Court for the Eastern District of Missouri

it is without hesitation that | write to you on behalf of Darryl Moore. | first met this young man years ago when he
was a freshman in high school. As an educator and school administrator, | immediately recognized the potential in
Darryl that needed to be encouraged and cultivated. This was something that was embraced by the team of
individuals that worked with him throughout high school, largely due in part, to the added support and collaboration
coming from his home environment. Mrs. Terry was, and still is, a very involved parent and this caused persons
like myself to work hard on Darryl’s behalf as he did have some learning disabilities. Despite the challenges he
faced academically, he seemed to always be in good spirits and willing to participate.

We were all so proud of him when he graduated high school and made the decision to study a trade and become
an HVAC technician. My interactions with him entered into a new phase of friendship as we often made service
calls to him regarding heating and cooling issues for multiple rental properties that my wife and | owned. It was
during these interactions that | observed Darryl’s true character. He was always punctual, completed work in a
timely manner, and | don't recall a single instance of him ever calling to reschedule an appointment. Darryl could
be trusted to enter unoccupied and occupied apartments without supervision and without tenants being home. It
was not unusual for us to trust him with the keys to our properties as he consistently demonstrated responsible
behaviors. Our tenants often reported that he cleaned up after himself so well that they were unsure that he had
even come to service the unit. More importantly, his work was quality work that he guaranteed and we never had
cause for dispute.

When my career in education called for me to travel and eventually maintain a second residence out of state, it
was Darryl that we turned to for property management. Again, he did not disappoint and he grew in this role as it
often times took him out of his element. He handily disposed of those challenges and took pride in his learning. At
his core, this is the man who Darryl Moore is. | am certain that he is the victim of the human condition and
compulsion to take short cuts that leaves one open to make poor choices, a condition which afflicts most of us at
some point.

For these reasons, | can confirm that Darryl is deserving of leniency and a sentence of time served. Gainful
employment, lodging, and transportation await him upon his release, and thereby significantly decreases the
\ikelihood of him repeating the mistakes of the past.

Your Honor, | thank you in advance for your careful consideration of this matter.

Humbly submitted,

Dr. Christopher Petty

Dr. Christopher Petty

NOTE: This electronic mail transmission from the School District of Clayton, including any attachments, is confidential. It is not intended
for transmission to, or receipt by, any person other than the named recipient. If you are not an intended recipient, you have received
this e-mail in error and are prohibited from reading, copying, printing, distributing or disclosing any of the information contained in or
with this communication. If you have received this electronic mail transmission in error, please delete it from your system without
copying it, and notify the sender by reply e-mail, so that our records can be corrected. Improper retention or distribution of this
communication and any attachment(s) to this communication could subject you to legal action under pertinent federal and state
statutes, and result in civil and criminal penalties.

5/10/2021, 8:41 AM
Cynthia, Howard
ase: 4:19-cr-00211-RLW Doc. #: 780 Filed: 08/17/21 Page: 3 of 10 PagelD #: 2436
10549 Martinique Isle Dr.

Tampa, FL 33647

Attorney, Eric W. Butts
555 Washington's Ave.
Suite 600

St. Louis MO. 63101

Dear Sir,
Please accept this letter as a request for consideration of leniency for Darryl
Moore. | have known Darryl since he was a child; my son and he played AAU
basketball on the same team. We formed a friendship with his family. He is a
decent young man, skilled painter and carpenter. As an adult, he was very caring
and came to assist me when my husband was dying of cancer. He did many
chores for me during a difficult time. |-know-about-his.life-and his struggles: | truly. —
believe he just got caught up and will turn his life around if given a second chance.
| am a retired teacher and school administrator, from Ferguson Florissant School
District. Being a public.school educator over thirty three years, | have seen the
perils:and problems of many young people. |:never gave-up on them and | believe
that given a chance | have seen many redeem themselves. | was a Director of an
Alternative School for five districts and worked with the juvenile courts as many of
them were under the courts jurisdiction. It’s hard to see the young people struggle
with so many easy way outs that end in ruining their adult lives.
{| hope that you will ask the judge to consider that Darryl has not been in trouble
before. He is a skilled worker and high school graduate with some college. He
had a career in carpentry and home maintenance. | believe he will turn his life
around now and realizes there is no easy way only a honest way to make a living.
Please consider leniency so that he can resume his proven work ethic and be a
responsible parent and son.
| believe wholeheartedly that Darryl will redeem himself and prove that he is
worthy of a second.chance.
Sincerely.

gil Pho

2 Howard M.S Ed.
Case: 4:19-cr-00211-RLW Doc. #: 780 Filed: 08/17/21 Page: 4 of 10 PagelD #: 2437

CHARACTER REFERENCE LETTER
December 18, 2020
To Whom It May Concern:

My name is Dwight Washington. I am retired from Southwestern Bell Telephone and the
Missouri Air National Guard. I’ve known Darryl Moore since he was a youngster in
grade school.

Darryl is a wonderful young man and has demonstrated himself in a very respectable
manner. He’s accomplished various goals within his life such as high school graduate;
handyman apprentice skills; and various employment opportunities. He’s always been a
go-getter and extremely hard worker trying to achieve the best out of life.

- He’s always been one to conduct himself with a sense of levelheadedness and politeness
and could be counted on whenever needed.

I truly believe that Darryl has fully accepted responsibility for his actions and will
become a better person and a valued member of his community.

It is my hope that this letter regarding Darryl Moore will serve as a positive and
contributing factor in consideration of this matter.

Sincerel

 

Dwight Washington
12234 Fontaine Lane
Spanish Lake MO 63138
 

age: 4:19-cr-00211-RLW Doc. #: 780 Filed: 08/17/21 Page: 5 of 10 PagelD #: 2438

Ty) Whom Et May Concern
Ye9 waved ie Darry J4 002s

yed femalah:

taught 24 years of &. oomacary
d ol at Danforth Ele mentar

Forna wna. Eden Assay and,

es Carin minas cho! Dt

Whee LD ae be 1H -

A COVE A
por | Was always a ‘quael C1 iLL

peed elssroom.
hi det toncep te. tg wiokly wilt
Heeler’
Wes very reS fo polo SbL

per Sd sa? Lhe ploy ground.

Was m bast mak stded
ie Mond Ms Marlene en kd Saryeg
On ur Schaal oa over (yes
fowl .¢ from a Very ,Vve

el arry |
re he fea fo enter

fy ha me hs fj V Geren. Tam &
Scho
bell

 
age: 4:19-cr-00211-RLW Doc. #: 780 Filed: 08/17/21 Page: 6 of 10 PagelD #: 2439

 

 

 

é } / outol ol
ad Wee Sr bis Ramil

children, ne fs iy ah
mea) ik We ch chard cf family

te Fl ge De sep jaa ope portaacly

Fein Phe Ve Aas ms be no

me = | 2 eon
“eden ord ef fi

help year ang yaise

Dapy 1s ver talented, he tas
a tew Vn sills, fr
Pa afer eae

Veg se Cons Bier” and release tum 40 be
Witt hus children and prs

TE would be
Gul Bes. 0
thank You Ln Adwance—

Stroerely , \otfy Greer
Case: 4:19-cr-00211-RLW Doc. #: 780 Filed: 08/17/21 Page: 7 of 10 PagelD #: 2440

December 15, 2020

To: Whom It May Concern
From; Fred Whigham

Ref: Darryl Moore

To whom it may concern:

Please note, | have known Mr. Moore as a good friend for over 15 years. !|_ was both trouble
and surprise to hear about his recent case as he has always been a very solid person. It is for
this reason | am happy to write a letter of reference for .. | understand the seriousness of this
matter however, | hope the courts will show some leniency.

Mr Moore has always been an upright character in our community. In my friendship he has
always been there for me, especially when the company | owned needed help (Popeyes
Chicken).

Mr Moore has always been an upright character in our community. Please note that he has
always been there for me and my family. In addition to our friendship he has alway been an
upstanding member in our neighborhood.

It is my sincere hope that the “courts” take this letter into consideration at the time of his
sentencing. Despite the current case, | still believe Mr. Moore to be an honorable person, a
valuable member of my community and an all around good human being.

For any other details pertaining to Mr. Darryl Moore, please don’t hesitate to call me at (314)
799-3877:

Sincerely,
f -

x

Frederick Whigham

 
Case: 4:19-cr-00211-RLW Doc. #: 780 Filed: 08/17/21 Page: 8 of 10 PagelD #: 2441

8408 Bridle Spur Drive
Hazelwood, MO 63042
December 11, 2020

To Whom It May Concern:

My name is Alice Logan, and | am writing to give you a brief character
reference for Mr. Darryl Moore. | have known Darryl and his family since he
was about five or six years old. We have spent time together at church, at
my home and he has done construction/repair work for me.

Darryl has a great love for his faith and his family. He has consistently
demonstrated his commitment to his family by his great work ethic and by
keeping his promises and commitments.

| admire Darryl because he is a you man who will admit when he is wrong,
and he has dreams and goals that he is willing to work to achieve.

if you have questions or | can help Darryl in any way, please feel free to call
me at 314-560-7152.

Sincerely,

Mur Wir

Alice Logan
Case: 4:19-cr-00211-RLW Doc. #: 780 Filed: 08/17/21 Page: 9 of 10 PagelD #: 2442

Julia M. Hamilton
6749 Julian Avenue
University City MO 63130

October 21,2020

Ref: Darryl Moore
To Whom It May Concern:

| have known Darryl Moore all of his life and | have nothing but positive things to
say. His family and | have been neighbors for over fifty years. Darryl grew up in
a loving supportive family where hard work and education was expected.

He was baptized at an early age and joined Olivet Missionary Baptist Church
where he’s still currently a member. Darryl was educated in the Riverview
Garden School District.

He’s a hard working and a dedicated father to his children. He would like
nothing more that to have the opportunity to be a hands-on part of their life and
provide for them.

Sometime we make bad choices in life that is not indicative of our upbringing or
character. I’m sure that he has learned from those mistakes and if he’s given a

chance he will be a much better person in the future.

Sincerely,

Julia M. Hamilton
Case: 4:19-cr-00211-RLW Doc. #: 780 Filed: 08/17/21 Page: 10 of 10 PagelD #: 2443

To whom it may concern,

Darryl Moore is a great young man who showed his team spirit and wiliness to help others from the
beginning. After interviewing Mr. Moore for a temp position and having him on the job for a few weeks |
moved to have him hired permanently because | felt that he would be an asset to the company and the
property. He always showed up to work ready to work, went about his duties at time to assist where
needed which showed his ability to be a great leader. Well spoken young man, respected the residents
on the property as they respected him as well as they appreciated him for the work that he done.

While working Darryl his personality was down to earth and genuine. He appreciated and accepted the
acknowledgement and praise from the residents and other staff members for his hard work. He never

displayed a bad attitude, always had a smile coming and leaving work. Working with someone 5 days a
week 8 hours a day you start to look at them like family and that’s how we were in the leasing office at
Primm Place “ Family”.

Lekeila Hudson
